DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 1/6/2021 have been entered.  Claims 1-4, 7-9, 11-13, 16, 18-20, 22-24, and 29-31 are pending.  Claims 29-31 are new.  Claims 5-6, 10, 14-15, 17, 21, and 25-28 are cancelled. Claims 2-3, and 23 are withdrawn. Claims 1, 4, 9, 11, and 22 are amended and claims 7-8, 12-13, 16, 18-20, and 24 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered.
The previous claim objections are withdrawn in response to the applicant’s amendments.
	Regarding the rejection under 35 USC § 103, the applicant argues the that previous cited references does not teach the amended limitations of "the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location" or "adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location" found in claims 1 and 22. The examiner respectfully disagrees.  First, the examiner would note that claims as currently amended only requires the prior art teach only one of these amended limitations because the limitation stating “, the associated location-specific process comprising at least one of issuing a notification relating to the operation of the ambulatory medical device at the current location or adapting the user interface to provide adapted user interface functionality for use at the current location”  However, the examiners position is that the prior art of reference of Annambhotla (US 2010/0151918) does teach both amended limitations.  Annambhotla [0067; 0072] teaches determining the device is at location where a charging is available and issuing a warning message on a user interface indicting the person should take advantage of the availability of the charger which notification is the equivalent of a reminder.   Based on the user’s specification [0056] and applicant’s 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2015/0265845) in view of Annambhotla (US 2010/0151918).
Regarding claim 1, Sullivan teaches an ambulatory medical device configured to be worn by the patient for monitoring and treating a cardiac condition of a patient and to provide location- specific functions (a wearable cardiac device see Fig 1 and abstract), the device comprising: 
at least one physiological sensor (209) and associated circuitry (219,220) configured to continuously acquire physiological data descriptive of the patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient (The wearable defibrillator is connected to ECG electrodes 209 via ECG port 219 and the measurement circuit 220 see also [0068-0071]); 
therapy electrodes (104 and 108 in Fig 1; 208 in Fig 2) and associated circuitry (230, 252, 255) configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient (Processor 230 detects atrial fibrillation from the ECG and then determines whether or not trigger defibrillator circuit to discharge a shock [0071-0073; 0077-0078]); 
a memory (238) 
a user interface (270 see also [0087]); and 
at least one processor (230) coupled with the memory, the at least one sensor, and the user interface and configured 
to determine a current location of the ambulatory medical device (Sullivan [0063;0066] teaches the use of GPS to determine location of the device.  [0093;0094] also teaches the use of proximity detector that can uses wireless signals determine proximity to another wireless device , 
Sullivan does not explicitly teach memory having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device; determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored the memory; identify the associated location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of, and  Page 10 of 19initiate the associated location-specific process, the associated  location-specific process  comprising at least one of issuing a notification relating to the operation of the ambulatory medical device at the current location or adapting the user interface to provide adapted user interface functionality for use at the current location, wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location, and wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location.  
Annambhotla does teach a location based system for portable electronic devices powered by batteries ([0002]) with memory (60) having stored therein a reference location record specifying a reference location and an associated location-specific process relating to an operation of the ambulatory medical device (Annambhotla [0054] teaches memory 60 stores data use to control various applications and functions of the device.  [0056] teaches location application 86 on the device); determine whether the ([0056] teaches using GPS 80 to determine the current location of the device and location application to determine whether device is at a specific location programmed in to the application); identify the associated location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of ([0069; 0072] teaches determining if the device is currently at a location with charger and issues a notification to charge the battery see also [0067-0073] ), and  Page 10 of 19initiate the associated location-specific process, the associated  location-specific process  comprising at least one of issuing a notification relating to the operation of the ambulatory medical device at the current location and adapting the user interface to provide adapted user interface functionality for use at the current location wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location (Annambhotla [0067; 0072] teaches determining the device is at location where a charging is available and issuing a warning message on a user interface indicting the person should take advantage of the availability of the charger which notification is the equivalent of a reminder.   Based on the user’s specification [0056] and applicant’s claim 4, charging a battery is a physical activity.), and wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location ([0072-0073] – issues a notification on the display and also an audio alert.  Based on the applicant’s specification [0042, 0048], the applicant defines the additional functionality of the user interface include communication of alerts and information via audio and visual output therefore Annambhotla by displaying a low battery notification and issuing a sound warning is both fulfilling a notification and change in the user interface based on location.  Charging the battery based on the battery charge notification would be a form of interacting with the medical device.) 
In view of the teachings of Annambhotla, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include location based notification for charging battery for portable electronic device as is disclosed by Annambhotla to the portable battery powered medical device (Sullivan [0076]) taught by Sullivan in order to ensure that device has adequate 
Regarding claim 4, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the reference location comprises a physical location comprising a location of a battery charger and the notification further comprises issuing reminding the patient to charge a battery (Annambhotla [0072] see also rejection of claim 1 above).  
Regarding claim 11, Sullivan as modified teaches the ambulatory medical device of claim 1.  Annambhotla further teaches that the memory comprises a template schedule listing scheduled visitations to the reference location, and wherein the associated location-specific process further comprises: identifying, in the template schedule, a next scheduled visitation to the reference location, wherein the reference location is equipped to complete a task; and determining that the task is due prior to the next scheduled visitation, wherein the notification further comprises a request to complete the task within the predefined range ([0055; 0057] indicates that the device contains a calendar application with event locations and usage profile that can be used to predict the future charge state.  [0067-0069; 0072] indicates the device can determine if the charge will be adequate until the next location with a power source is reached and if not then issuing a notification while the device is still near a charge source).
Regarding claim 13, Sullivan as modified teaches the ambulatory medical device of claim 11, wherein the task comprises at least one of taking medication and servicing a serviceable component of the ambulatory medical device (The battery is component that needs a routine service ie charging therefore teachings of Annambhotla as discussed in the rejection of claim 11 fulfill this limitation).  
Regarding claim 20, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the at least one processor is further configured to determine whether the current location of the (Annambhotla  [0067] teaches multiple locations can stored in the device including home and work office).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla as applied to claim 1 above, and in view of Kiale (US 2014/0337826).
Regarding claim 7, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach the associated location-specific process further comprises  at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  
Kiale teaches medical device that wherein the associated location-specific process further comprises at least one of downloading of one or more software updates, downloading device configuration information, downloading new or updated patient parameters, downloading threshold changes to underlying monitoring parameters, and downloading threshold changes to underlying treatment parameters.  ([0087] teaches downloading software updates from a preferred location such as the user’s home.  It would be obvious to one of ordinary skill in the art to including downloading software from a preferred location to the location specific operations for the ambulatory device taught by the combination of Sullivan and Annambhotla in order to make the process convenient to the user and ensure the location of the update occurs on secure and trusted connection for the user see Kiale [0087]. )

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla as applied to claim 1 above, and further in view of Yuen (US 2013/0325396).Page 11 of 19
Regarding claim 8, Sullivan as modified teaches the ambulatory medical device of claim 1, but Sullivan does not explicitly teach that the associated location-specific process further comprises calculating at least one metric based on a physiological signal.
(Activity levels can be calculated based on location.  The type of activity can be determined based on the location and body position/movement data.  A goal/milestone can be calculate/set based on a location [0221; 0259;  0327; 0390; 0392; 0445-0447; 0468; 0469; 0520]).
In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include physiological calculation based on location as is disclosed by Yuen to the ambulatory medical device taught by the combination of Sullivan and Annambhotla in order to determine the effects certain location have on physiological and activity related signals (Yuen [0468; 0469]).  
Regarding claim 12, Sullivan as modified teaches the ambulatory medical device of claim 11, but Sullivan does not explicitly teach the at least one processor is further configured to adjust the template schedule based on sampled movement observations of the patient. . (Yuen [0520] teaches adaptive learning of locations and associated times which is the equivalent schedules based on movement information see also [0525]) 
 In view of the teachings of Yuen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjustable schedule movement as is disclosed by Yuen to the ambulatory medical device taught by the combination of Sullivan and Annambhotla in order to be able more accurately determine the user schedule and make predictions based on that schedule.  

Claim 9 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla as applied to claim 1 above, and in view of Yuen (US 2013/0325396) and Donnelly (US 2010/0298899). 
Regarding claim 9, Sullivan as modified teaches the medical device of claim 1, but Sullivan does not explicitly teach that the notification comprises at least one of reminding the patient to perform a six minute walk test or reminding the patient to review a patient training module.  
	Yuen teaches a wearable device that provides a notification to perform a physical activity at particular location.(Device locator 222 provides the location of the device see [0147; 0153-0155; 0203-0205; 0287] and then recommends activity such as walking and data based on the location via the interface based on the location see [0119-0121].  It would be obvious to one of ordinary skill in the art to include the prompts to perform an activity in a location that is well suited for the activity see Yuen [0121]) 
Yuen does not explicitly teach that the prompted activity is a six minute walk test.
Donnelly does teach a notification to perform a six minute walk test ([0066])
In view of the teachings of Donnelly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 6 minute walk test as is disclosed by Donnelly to ambulatory device taught by Donnelly in order provide a repeatable comparison to evaluate the effectiveness of treatment regimen (Donnelly [0066]). Further Donnelly [0066] indicates pairing the walk test with an external defibrillator such as the one taught by Sullivan protects the subject from cardiac arrest while performing the text.    
Regarding claim 30, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the physical activity is a six minute walk test.  (This claim is rejected for substantially the same reasons as the rejection of claim 9 above).  
Regarding claim 31, Sullivan as modified teaches the ambulatory medical device of claim 1, wherein the physical activity is a walk test (This claim is rejected for substantially the same reasons as the rejection of claim 9 above).  .
  	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla as applied to claim 11 above, and further in view of Agrawal (US 2010/0063756).
Regarding claim 16, Sullivan as modified teaches the ambulatory medical device of claim 11, and determining that the task is due comprises determining that the battery has a remaining runtime of less than a period of time based on the next scheduled visitation.  
Sullivan does not explicitly teach that the task comprises replacing a battery of the ambulatory medical device.
Agrawal [0023] does teach a battery management system that based on the charge state notifies the user to use a backup battery which is the equivalent of replacing/swapping a battery.  
.   

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla as applied to claim 11 above, and further in view of Volpe (US 2013/0085538).
Regarding claim 18, Sullivan as modified teaches the ambulatory medical device ambulatory medical device of claim 11, but does not explicitly teach that the task comprises replacing a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation.  
Volpe does teach a defibrillator vest that prompts the user to replace a garment of the ambulatory medical device, and determining that the task is due comprises determining that the garment has not been laundered for a period of time based on the next scheduled visitation (Volpe [0063; 0064] indicates that the device can determine when the device needs to be laundered and prompt the user to launder the device)
In view of the teachings of Volpe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning task as is disclosed by Volpe to the location notification from the device taught by the combination of Sullivan and Annambhotla in order to make sure the device is well maintained and continues to work properly (Volpe [0062]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified by Annambhotla as applied to claim 1 above, and further in view of Zwart (US 2005/0204310).
Regarding claim 19, Sullivan as modified teaches the ambulatory medical device of claim 1, but does not explicitly teach determining that the reference location is within a caregiver facility and the associated location-specific process comprises adapting the user interface to interact with a caregiver.  
	Zwart does teach an portable medical device (Zwart [0005] indicates the system is for any portable electronic device that records medical information which the device of Sullivan fulfills see for example Sullivan [0063] ) that the reference location is within a caregiver facility and the location-specific processing comprises adapting the user interface to interact with a caregiver (Zwart [0022] indicates that the device can detect locations such as hospitals or ambulances and adapt the user interface for each specific location see also [0024;0025]).  
In view of the teachings of Zwart, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface that adapts to caregiver as is disclosed by Zwart to the ambulatory medical device taught by Sullivan and Annambhotla in order to allow the appropriate information for the particular situation and treatment needs (Zwart [0025]).  The examiner further notes that Sullivan [0075] teaches adjust prompts/interface based on the person being a rescuer/caregiver which Zwart is a more automated way of performing this function using location information.  

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Annambhotla in view of Wegener (US 9,398,007).
Regarding claim 22, Sullivan as modified by Annambhotla teaches an ambulatory medical device to be worn by a patient for monitoring and treating a cardiac condition of the patient and providing location-specific functions, the device comprising: 
at least one physiological sensor and associated circuitry configured to continuously acquire physiological data descriptive of the a-patient while the device is worn by the patient over an extended period of time, the physiological data comprising ECG data of the patient; 
therapy electrodes and associated circuitry configured to provide a therapeutic electrical shock to the patient in response to determining an arrhythmia condition in the ECG data of the patient; 

a user interface; 
at least one processor coupled with the memory, the at least one sensor, and the user interface and configured to determine a current location of the ambulatory medical device, determine whether the current location of the ambulatory medical device is within a predefined range of the reference location at least based on the reference location stored in the memory, , identify the associated  location-specific process to be executed within the predefined range of the reference location on determining that the current location of the ambulatory medical device is within the predefined range of the reference location, and initiate the associated location-specific process, the associated location-specific process comprising at least one of issuing a notification relating to the operation of the ambulatory medical device at the current location and adapting the user interface to provide adapted user interface functionality for use at the current location; and a network interface coupled with the at least one processor wherein the notification relating to the operation of the ambulatory medical device at the current location comprises reminding the patient to perform a physical activity at the current location, and Page 8 of 11wherein adapting the user interface comprises providing the adapted user interface functionality for allowing the patient to interact with the ambulatory medical device regarding the physical activity at the current location (Regarding the network interface, Sullivan [0012; 0079] teaches that the defibrillator vest can contain communication module 290 which can be used to connect wirelesses communication links making it the equivalent of network interface. See also rejection of claim 1 for the complete teachings of Sullivan and Annambhotla regarding the above limitations).
Sullivan does not explicitly teach that the network interface is configured to detect an identifier of a network, the memory stores a predefined network identifier, Page 14 of 19wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier.


(100) with a network interface is configured to detect an identifier of a network (col 8 lines 43-54), the memory stores a predefined network identifier (wearable device can cached network identifiers associated with locations where the wearable device is generally used see col 8 lines 59-66), wherein the at least one processor is configured to determine that the ambulatory medical device is within the predefined range at least in part by comparing the identifier of the network to the predefined network identifier (Inherently, wireless transmitters have a range where the signal is still detectable therefore detection of the network identifier by the wearable device would be an indication of being in the predetermined range where the network signal with the identifier is detectable see col 3 line 54 – col 4 line 4; col 8 line 40-67).
In view of the teachings of Wegener, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining locations based on network identifiers as is disclosed by Wegener to wearable medical device taught by Sullivan and Annambhotla in order to provide an additional way of identifying location of device besides just GPS. In addition, Sullivan [0094] suggests using wireless signals for determining location/proximity and Wegener is a more alternative method of implementing this location detection using wireless signals.
Regarding claim 24, Sullivan as modified teaches the ambulatory medical device of claim 22, wherein the memory stores an association between the predefined network identifier and an identifier of at least one of a home of the patient, an office of the patient, and a health care facility for the patient. (Wegener col 3 lines 58-67 indicate that particular locations such as an office or home of the user can be detected using the network identifier. Further, it would be obvious to one of ordinary skill in the art based on the teaching of Wegener that any particular location with a network can be identified using the network identifier including other locations such as a health care facility since adding other locations would only require associating the network identifier with the location within the software/memory/database of the device).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as modified Annambhotla and Wegener and as applied to claim 22 above, and in view of Yuen (US 2013/0325396) and Donnelly (US 2010/0298899). 

Regarding claim 29, Sullivan as modified teaches ambulatory medical device of claim 22, wherein the physical activity is a six minute walk test (This claim is rejected for substantially the same reasons as the rejection of claim 9 above).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792